Case 1:20-cv-01523-AT Document15 Filed 06/01/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MICHAEL ADAMS. DOC #:
DATE FILED: 6/1/2020
Plaintiff,
-against- 20 Civ. 1523 (AT)
MENEMSHA CORP., MUZAFFER OZAK, and ORDER

LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

 

Plaintiff's motion to adjourn the initial pretrial conference, ECF No. 14, is GRANTED.
The initial pretrial conference scheduled for April 4, 2020, is ADJOURNED to July 16, 2020, at
11:00 a.m. The conference shall proceed telephonically; the parties are each directed to call either
(888) 398-2342 or (215) 861-0674, and enter access code 5598827. By July 9, 2020, the parties
shall submit their joint status letter and proposed case management plan.

Plaintiff need not obtain leave of court to seek a certificate of default from the Clerk of
Court. See Fed. R. Civ. P. 55(a); SDNY Local Rule 55.1

The Clerk of Court is directed to terminate the motion at ECF No. 14.
SO ORDERED.

Dated: June 1, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
